    Case 20-41308   Doc 367   Filed 04/23/20 Entered 04/23/20 08:29:41   Main Document
                                          Pg 1 of 5


Apr 22, 2020
Case 20-41308   Doc 367   Filed 04/23/20 Entered 04/23/20 08:29:41   Main Document
                                      Pg 2 of 5
Case 20-41308   Doc 367   Filed 04/23/20 Entered 04/23/20 08:29:41   Main Document
                                      Pg 3 of 5
Case 20-41308   Doc 367   Filed 04/23/20 Entered 04/23/20 08:29:41   Main Document
                                      Pg 4 of 5
Case 20-41308   Doc 367   Filed 04/23/20 Entered 04/23/20 08:29:41   Main Document
                                      Pg 5 of 5
